Case: 2:18-cv-00692-MHW-EPD Doc #: 153 Filed: 05/06/20 Page: 1 of 1 PAGEID #: 915




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Brian Garrett, et al.,

             Plaintiffs,                        Lead Action 2:18-cv-692

      v.                                        Judge Michael H. Watson

The Ohio State University,                      Chief Magistrate Judge Deavers

             Defendant.

                                        ORDER

      The Motion for a Status Conference filed by Plaintiffs in Snyder-Hill, et al. v.

The Ohio State University, No. 2:18-cv-736; Khalil, et al. v. The Ohio State

University, No. 2:19-cv-4902; Garrett, et al. v. The Ohio State University, No. 2:18-

cv-692; Chrystal, et al. v. The Ohio State University, No. 2:19-cv-5272; and John

Does 85-88 v. The Ohio State University, No. 2:20-cv-1648 (ECF No. 152) is

DENIED. The parties shall brief the issues raised by the Motion on an expedited

basis with Defendant’s response due on May 12, 2020, and Plaintiffs’ reply due on

May 15, 2020. The deadline for filing Amended Complaints in these cases is stayed

pending the Court’s ruling on the issue raised in Plaintiffs’ Motion.

      IT IS SO ORDERED.

                                  /s/ Michael H. Watson
                                  MICHAEL H. WATSON, JUDGE
                                  UNITED STATES DISTRICT COURT


                                  /s/ Elizabeth A. Preston Deavers
                                  ELIZABETH A. PRESTON DEAVERS
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
